DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the papers filed 10/13/2021.
The claims 1, 2, 7, and 9 have been amended. Claims 4-6 have been cancelled.  Claims 10-12 have been newly added.  
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2021, with respect to the claims as amended have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1-3 and 7-12 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The cited prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim(s) with the allowable feature being: 
Claim 1: “An annular sensor magnet to be fixed to a motor shaft by a press-fit, the annular sensor magnet comprising: an annular portion comprising magnetic poles alternately formed in an outer peripheral portion thereof; a fixing portion extending from an inner peripheral portion of the annular portion toward the center thereof to support and fix the motor shaft having been press-fit; and a stress reducing portion for reducing a stress caused in a contact portion of the fixing portion configured to contact the motor shaft when the motor shaft is press-fit onto the fixing portion, wherein the annular sensor magnet comprises a bonded magnet in which a magnetic material is dispersed in a plastic the fixing portion includes a plurality of arms extending from the inner peripheral portion of the annular portion toward the center; the stress reducing portion comprises an arc area between fixed ends of the plurality of arms; and the arc area includes a central portion with a radial thickness greater than a radial thickness of both end portions thereof.”
Claim 2: “An annular sensor magnet to be fixed to a motor shaft by a press-fit, the annular sensor magnet comprising: an annular portion comprising magnetic poles alternately formed in an outer peripheral portion thereof; a fixing portion extending from an inner peripheral portion of the annular portion toward the center thereof to support and fix the motor shaft having been press-fit; and a stress reducing portion for reducing a stress caused in a contact portion of the fixing portion configured to contact the motor shaft when the motor shaft is press-fit onto the fixing portion, wherein the annular sensor magnet comprises a bonded magnet in which a magnetic material is dispersed in a plastic material; the fixing portion includes a plurality of arms extending from the inner peripheral portion of the annular portion toward the center; the arms include a radial portion extending radially inward from the inner peripheral portion of the annular portion, and an axial portion axially extending from a center-side end portion of the radial portion; and the axial portion includes an inner peripheral surface having disposed thereon the contact portion configured to contact the motor shaft.
The examiner found no prior art satisfies all above conditions by itself or as combined during the prosecution period.
Therefore claims 1-3 and 7-12 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen et al. (US 2006/0232148) teaches a balancing structure for a motor, the balancing structure having a stator and rotor, and a balancing plate having arms for pressing against a circuit board sensor.
Horng et al. (US 2006/0232149) teaches a balancing structure for a motor, the balancing structure having a stator and rotor, and a balancing plate having arms for pressing against a circuit board sensor.
Horng et al. (US 2006/0232150) teaches a balancing structure for a motor, the balancing structure having a stator and rotor, and a balancing plate having arms for pressing against a circuit board sensor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231.  The examiner can normally be reached on 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


RASHAD H. JOHNSON
Examiner
Art Unit 2832



/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832